FILED
                              NOT FOR PUBLICATION                           AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BERNABE LOZANO VALVERDE and                      No. 14-73065
AGUSTINA MAGDALENA FLORES
REBOLLAR,                                        Agency Nos. A097-873-127
                                                             A097-873-128
               Petitioners,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Bernabe Lozano Valverde and Agustina Magdalena Flores Rebollar, natives

and citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We

deny in part and dismiss in part the petition for review.

      Petitioners do not raise, and therefore have waived, any challenge to the

BIA’s dispositive determination that their motion to reopen was untimely. See

Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in an

opening brief are waived). Petitioners’ contention that the BIA failed to

adequately explain its decision is not supported by the record. See Najmabadi, 597

F.3d at 990 (what is required is that the BIA adequately considered evidence and

sufficiently announced its decision).

      To the extent petitioners challenge the BIA’s decision not to invoke its sua

sponte authority to reopen, we lack jurisdiction over that contention. See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      We lack jurisdiction to consider petitioners’ contentions challenging the

BIA’s September 14, 2006, order denying cancellation of removal because this

petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1) (“The

petition for review must be filed not later than 30 days after the date of the final

order of removal.”).




                                           2                                     14-73065
      In light of this disposition, we do not reach petitioners’ equal protection

claims.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    14-73065